Exhibit 10.2
PROMISSORY NOTE
February 8, 2011
FOR VALUE RECEIVED, ONCOTHYREON INC., a Delaware corporation located at the
address stated below (the “Borrower”), promises to pay to the order of General
Electric Capital Corporation or any subsequent holder hereof (each, a “Lender”),
the principal sum of Twelve Million and Five Hundred Thousand and No/100 Dollars
($12,500,000) or, if less, the aggregate unpaid principal amount of all Term
Loans made by Lender to or on behalf of Borrower pursuant to the Agreement (as
hereinafter defined). All capitalized terms, unless otherwise defined herein,
shall have the respective meanings assigned to such terms in the Agreement.
This Promissory Note is issued pursuant to that certain Loan and Security
Agreement, dated as of February 8, 2011, among Borrower, the guarantors from
time to time party thereto, General Electric Capital Corporation, as agent, and
Lender (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), is one of the Notes referred to therein, and is entitled
to the benefit and security of the Debt Documents referred to therein, to which
Agreement reference is hereby made for a statement of all of the terms and
conditions under which the loans evidenced hereby were made.
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Agreement. Interest thereon shall
be paid until such principal amount is paid in full at such interest rates and
at such times as are specified in the Agreement. The terms of the Agreement are
hereby incorporated herein by reference.
All payments shall be applied in accordance with the Agreement. The acceptance
by Lender of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Lender’s right to
receive payment in full at such time or at any prior or subsequent time.
All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America. Borrower hereby expressly
authorizes Lender to insert the date value as is actually given in the blank
space on the face hereof and on all related documents pertaining hereto.
This Note is secured as provided in the Agreement and the other Debt Documents.
Reference is hereby made to the Agreement and the other Debt Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security interest, the terms and
conditions upon which the security interest was granted and the rights of the
holder of the Note in respect thereof.
Time is of the essence hereof. If Lender does not receive from Borrower payment
in full of any Scheduled Payment or any other sum due under this Note or any
other Debt Document within 3 days after its due date, Borrower agrees to pay the
Late Fee in accordance with the Agreement. Such Late Fee will be immediately due
and payable, and is in addition to any other costs, fees and expenses that
Borrower may owe as a result of such late payment.
This Note may be voluntarily prepaid only as permitted under Section 2.4 of the
Agreement. After an Event of Default, this Note shall bear interest at a rate
per annum equal to the Default Rate pursuant to Section 2.6 of the Agreement.
Borrower and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other

 



--------------------------------------------------------------------------------



 



notices in connection herewith, as well as filing of suit (if permitted by law)
and diligence in collecting this Note or enforcing any of the security hereof,
and agree to pay (if permitted by law) all expenses incurred in collection,
including reasonable attorneys’ fees and expenses, including without limitation,
the allocated costs of in-house counsel.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is made in accordance with Section 10.8 of the Agreement. Any such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given.
IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

            ONCOTHYREON INC.
      By:   /s/ Robert L. Kirkman, M.D.         Name:   Robert L. Kirkman, M.D. 
      Title:  President and CEO         Federal Tax ID #: 26-0868560        
Address:  2601 Fourth Avenue, Suite 500
Seattle, Washington 98121   

 